Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered November 2, 2007 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, terminated the parental rights of respondent.
*1438It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order of disposition granting the petition seeking revocation of a suspended judgment and termination of her parental rights with respect to four of her children. We reject the mother’s contention that Family Court erred in refusing to extend the suspended judgment pursuant to Family Court Act § 633 (b). “The suspended judgment, having already been extended six months, was properly revoked where [the mother] admittedly failed to comply with its terms” (Matter of Robert Calvin R., 59 AD3d 265, 266 [2009]). In addition, the mother failed to demonstrate that “exceptional circumstances” required extension of the suspended judgment (Family Ct Act § 633 [b]; see Matter of Lourdes O., 52 AD3d 203 [2008]). Present—Scudder, P.J., Martoche, Fahey, Peradotto and Green, JJ.